      Case 4:20-cv-03484 Document 34 Filed on 02/23/21 in TXSD Page 1 of 1



UNITED STATES DISTRICT COURT                                             SOUTHERN DISTRICT OF TEXAS


                   Motion and Order for Admission Pro Hac Vice

      Division          Houston                                Case Number                      4:20-CV-03484

                                             Fiesta Mart, LLC


                                                     versus
                                        Willis of Illinois, Inc. et al.



           Lawyer’s Name                  Jeffrey S. Weinstein
                Firm                      Mound Cotton Wollan & Greengrass LLP
                Street                    One New York Plaza Fl. 44
          City & Zip Code                 New York, NY
         Telephone & Email                212-804-4226 | jweinstein@moundcotton.com
      Licensed: State & Number            New York - 2099273
       Federal Bar & Number               S.D.N.Y. - JW-2619


                                            ALLIED WORLD ASSURANCE COMPANY (U.S.) INC., ARCH SPECIALTY INSURANCE COMPANY,
 Name of party applicant seeks to            ASPEN INSURANCE U.S. SERVICES, INC. (D/B/A ASPEN SPECIALTY INSURANCE COMPANY),
                                              CERTAIN UNDERWRITERS AT LLOYD’S OF LONDON (HISCOX), HDI GLOBAL INSURANCE
 appear for:                               COMPANY, INDIAN HARBOR INSURANCE COMPANY, and WESTPORT INSURANCE CORPORATION




                                                                                  ✔
 Has applicant been sanctioned by any bar association or court? Yes _______ No ________

 On a separate sheet for each sanction, please supply the full particulars.


 Dated:       2/22/2021         Signed:                           /s/ Jeffrey S. Weinstein



 The state bar reports that the applicant’s status is:   See Attached Certificate of Good Standing

 Dated:                         Clerk’s signature



               Order
                                                     This lawyer is admitted pro hac vice.

Dated:
                                                               United States District Judge
